Title: Cotton Tufts to Abigail Adams, 20 July 1789
From: Tufts, Cotton
To: Adams, Abigail


        
          Weymouth July. 20. 1789—
          Dear Cousn
        
        I am much pleased to hear that you have a commodious Seat, its Scituation delightful & Prospect pleasant—
        We have had a fine Commencement & the Performances of the Day were spoken of with much Applause— Most excellent Things were said of the President & Vice President of the United States— their Characters were displayed in the brightest & strongest Colours
        It is a satisfaction to the great & good, that their virtuous Deeds meet with the approbation of the wise & sober, it helps to sweeten some of the bitter Potions that they must partake off in their noble Pursuits & Progress through Life—.
        Since You left us We have had a Plenty of Rain the Earth has assumed a new Appearance and Vegetation has been as sudden & great as I have ever known— Prospects of Grain & Hay are very good
        Your oxen I could not get pastured for fatñing— After some Time I sold them on short Credit for 48 Dollrs.— The Farming Tools I took to my House, have sold part of them & shall sell the Remainder as opportunity presents— The ox Cart & Mud Boat remain at Braintree— I believe I shall get them to Weymouth in a Day or two, that they may be under my Eye & at Hand for Sale— I think it was Your Intention to have both sold, I fear they will not fetch near the first Cost especially the Mud Boat— Badcock whose Note you left with me, died some time past, I am informed that his Estate will not pay 10s/ pr £
        Mrs. Bass wishes to have Your half of the Corn, planted in the Garden by Jos. Field. At present Field reaps the Benefit of the whole Garden—
        Pheebe not long since applied for Permission to let a Black Family into her Chamber— this I utterly refused—
        Mr. George Storer appeared solicitous to know whethr. the Place purchased of Borland, would be let another Year—& what would be the Rent in Case of its being let— With respect to the first. I told him that it was probable that it would be leased, but what the Rent would be I could not tell— He wished me to give my Opinion upon the Matter to h[is] Father— I referred Him to you— it appeared [to me?] that it was some sudden Start and not well digested—as Farming he said was his Object— Be it let to whomsoever it may, I hope it will be to some one who will render You a Profit—
        Your Two Sons were here on Sunday are both well, Thomas has a good Chum assigned him— He sat off for Haverhill Yesterday with his Brother— Be pleased to remember me to Mr Adams & your Children—
        I am with Affection / Yours
        Cotton Tufts
        I wish you to let me know, which of our News Papers are forwarded to you by the Printers at Boston and whether you would have them all continued—
      